                          United States District Court
                        Western District of North Carolina
                               Statesville Division

        Sean Lamont Dudley,           )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               5:19-cv-00152-KDB
                                      )               5:97-cr-00001-KDB
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 24, 2020 Order.

                                               April 24, 2020




         Case 5:19-cv-00152-KDB Document 3 Filed 04/24/20 Page 1 of 1
